United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 17, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-51311
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAIME CHAVEZ-GONZALEZ,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 2:04-CR-387-1-AML
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Jaime Chavez-Gonzalez appeals the sentence imposed following

his guilty plea to illegal reentry following deportation.        Chavez

was sentenced to a term of imprisonment of 46 months, to be

followed by a three-year term of supervised release.

     Chavez argues for the first time on appeal that, in light of

United States v. Booker, 125 S. Ct. 738 (2005), the district

court plainly erred in sentencing him under a mandatory

guidelines system based upon facts that were not admitted by him

or found by a jury.   He argues that the district court violated

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-51311
                                -2-

the Sixth Amendment by raising his sentence based on its factual

determination that Chavez committed the instant offense while he

was on probation.   He asserts that the district court would have

imposed a different sentence if it had known that it was acting

under an advisory sentencing guidelines system.

     Chavez’s claim that the district court plainly erred by

enhancing his sentence based upon facts not determined by a jury

and which he did not admit is unavailing because he failed to

show that “the sentencing judge--sentencing under an advisory

scheme rather then a mandatory one--would have reached a

significantly different result.”   See United States v. Mares,

402 F.3d 511, 520-522 (5th Cir. 2005), petition for cert. filed

(Mar. 31, 2005) (No. 04-9517); see also United States v.

Bringier, 405 F.3d 310, 317 n.4 (5th Cir. 2005), petition for

cert. filed (July 26, 2005) (No. 05-5535).

     Chavez’s argument that the district court’s application of

the guidelines as mandatory was plain error also fails because he

did not show that the district court would have imposed a

different sentence had the guidelines been advisory only.   See

United States v. Valenzuela-Quevedo, 407 F.3d 728, 732-34 (5th

Cir. 2005), petition for cert. filed (July 25, 2005) (No. 05-

5556).

     Chavez contends that his sentence should have been limited

to two years because his indictment failed to allege a prior

felony conviction used to increase his sentence.   As he concedes,
                          No. 04-51311
                               -3-

this contention is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224 (1998).   See United States v. Mancia-Perez,

331 F.3d 464, 470 (5th Cir.), cert. denied, 540 U.S. 935 (2003).

     AFFIRMED.